                                Case 6:19-bk-02247-CCJ                   Doc 1        Filed 04/07/19           Page 1 of 26

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Mattress Pal Holding, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2507 Investors Row
                                  Suite 100
                                  Orlando, FL 32837
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  2507 Investors Row
                                                                                                  Suite 100 Orlando, FL 32837
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 6:19-bk-02247-CCJ                       Doc 1         Filed 04/07/19             Page 2 of 26
Debtor    Mattress Pal Holding, LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case 6:19-bk-02247-CCJ                      Doc 1        Filed 04/07/19             Page 3 of 26
Debtor   Mattress Pal Holding, LLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                              Case 6:19-bk-02247-CCJ                      Doc 1        Filed 04/07/19             Page 4 of 26
Debtor    Mattress Pal Holding, LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 7, 2019
                                                  MM / DD / YYYY


                             X   /s/ Maged Salem                                                          Maged Salem
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Andrew Kamensky                                                       Date April 7, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Andrew Kamensky
                                 Printed name

                                 Navarro McKown
                                 Firm name

                                 66 West Flagler Street
                                 6th Floor
                                 Miami, FL 33130
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (305) 447-8707                Email address      andrew@nmbesq.com

                                 0127574 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 6:19-bk-02247-CCJ   Doc 1   Filed 04/07/19   Page 5 of 26
Case 6:19-bk-02247-CCJ   Doc 1   Filed 04/07/19   Page 6 of 26
Case 6:19-bk-02247-CCJ   Doc 1   Filed 04/07/19   Page 7 of 26
                                Case 6:19-bk-02247-CCJ                            Doc 1        Filed 04/07/19            Page 8 of 26




 Fill in this information to identify the case:

 Debtor name         Mattress Pal Holding, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 7, 2019                           X /s/ Maged Salem
                                                                       Signature of individual signing on behalf of debtor

                                                                       Maged Salem
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 6:19-bk-02247-CCJ                         Doc 1        Filed 04/07/19                 Page 9 of 26


 Fill in this information to identify the case:
 Debtor name Mattress Pal Holding, LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Tempur Pedic                    Jo Gallman                      Product Supplier                                                                                     $2,826,630.68
 1 Office Parkway
 Trinity, NC 27370               jo.gallman@tempur
                                 sealy.com
                                 859.757.1721
 Sealy                           Jo Gallman        Product Supplier                                                                                                   $1,270,185.74
 1 Office Parkway
 Trinity, NC 27370               jo.gallman@tempur
                                 sealy.com
                                 859.757.1721
 Comcast Spotlight               Kim Scates        Advertising                                                                                                          $764,810.25
 12 Greenway Plaza
 Suite 1000                      kimberly_scates@c
 Houston, TX 77046               omcast.com
                                 832.405.5287
 Houston Chronicle               Corrine Rodriguez Advertising                                                                                                          $753,423.29
 4747 Southwest
 Freeway                         corrine.rodriguez@
 Suite 200                       chron.com
 Houston, TX 77002               713.362.8125
 Univision                       Megan McNair       Advertising                                                                                                         $383,119.00
 5100 Southwest
 Freeway                         mmcnair@univisio
 Houston, TX 77056               n.net
                                 713.965.2784
 Spectrum                        Eric Lunsford                   Advertising                                                                                            $358,896.65
 11501 Altera
 Parkway                         eric.lunsford@char
 Suite 400                       ter.com
 Austin, TX 78759                512.645.3299
 Katy Freeway                    Andrew M. Caplan, Law Suit                             Disputed                                                                        $313,000.00
 aka Katy Freeway                Esq
 Shooping Center
 11301-11329 Katy                acaplan@wkpz.co
 Freeway                         m
 Houston, TX                     7139619045
 77097-9000


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 6:19-bk-02247-CCJ                         Doc 1        Filed 04/07/19                 Page 10 of 26


 Debtor    Mattress Pal Holding, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 KIRV Fox a/k/a                  Eboni Davis                     Advertising                                                                                            $270,825.40
 Fox26
 4261 Southwest                  eboni.davis@foxtv.
 Freeway                         com
 Houston, TX 77002               713.479.2667
 KTRK-TV ABC 13                  Kristin Anthony    Advertising                                                                                                         $253,937.50
 3310 Bissonnet
 Houston, TX 77005               kristin.m.anthony@
                                 abc.com
                                 713.663.4611
 4001 Interests LTD              Andrew P.          Law Suit                            Disputed                                                                        $241,179.17
 C/O Andrew P.                   McCormick, Esq
 McCormick
 4950 Bissonnet St               andy@mmtxtrial.co
 Suite A                         m
 Bellaire, TX 77401              713-523-0400
 Comfort Revolution              Jo Gallman        Product Supplier                                                                                                     $209,427.00
 P.O Box 1290
 Eatontown, NJ                   jo.gallman@tempur
 07724                           sealy.com
                                 859.757.1721
 Houston Astros                  Leslie Cleaver    Advertising                                                                                                          $167,200.00
 501 Crawford St
 Houston, TX 77002               loguchi@astros.co
                                 m
                                 713.259.8925
 Suddenlink                      Terri Harley                    Advertising                                                                                            $137,868.65
 2528 IH-10 East
 Suite 101          terri.harley@sudde
 Beaumont, TX 77702 nlink.com
                    409.924.3172
 Nguyen & Chen,     Anissah Andang,                              Legal Services                                                                                         $135,370.90
 LLP                Esq
 11200 Westeimer
 Suite 120
 Houston, TX 77042  832-767-0339
 Mercedes Benz      Karen Rennie                                 Truck Provider                                                                                         $124,202.37
 Financial Serv
 P.O. Box 5261      karen.rennie@daim
 Carol Stream, IL   ler.com
 60197              877.294.9671
 Bakers' Signs                                                   Sign Supplier                                                                                          $121,859.79
 11201 FM 1485      sales@bakerssigns
 Conroe, TX 77306   .com
                    936.446.1239
 Malouf             Brian Watts                                  Product Supplier                                                                                       $111,388.03
 1525 West 2960
 South              brianw@maloufsle
 Logan, UT 84321    ep.com
                    800.517.7179x270




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 6:19-bk-02247-CCJ                         Doc 1        Filed 04/07/19                 Page 11 of 26


 Debtor    Mattress Pal Holding, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Austin Statesman                Phillip Mandel                  Advertising                                                                                              $98,600.00
 305 S. Congress
 Ave                             pmandel@statesm
 Austin, TX 78704                an.com
                                 512.445.3723
 KPRC-NBC                        Vance Collins                   Advertising                                                                                              $87,762.50
 8181 Southwest
 Freeway                         vcollins@kprc.20
 Houston, TX 77074               713.778.4818
 Telemundo                       Noemi Lopez                     Advertising                                                                                              $75,458.75
 1235 Northloop
 West                            noemi.lopez@nbcu
 Suite 125                       ni.com
 Houston, TX 77008               713.243.7732




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 6:19-bk-02247-CCJ   Doc 1   Filed 04/07/19   Page 12 of 26
                     Case 6:19-bk-02247-CCJ   Doc 1     Filed 04/07/19   Page 13 of 26


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Mattress Pal Holding, LLC            4001 Interests LTD                     Airline
2507 Investors Row                   C/O Andrew P. McCormick                1350 Airline Rd
Suite 100                            4950 Bissonnet St                      Corpus Christi, TX 78412
Orlando, FL 32837                    Suite A
                                     Bellaire, TX 77401

Andrew Kamensky                      4720 Sweetwater, LTD                   Aldine ISD
Navarro McKown                       1500 Marina Bay Drive                  10137 North Fwy
66 West Flagler Street               Kemah, TX 77565                        Houston, TX 77037
6th Floor
Miami, FL 33130

19355 Katy Fwy                       4GF GROUP,LLC OLDHAM GOODWIN           Alief Independent School District
19355 Katy Freeway                   2800 South Texas Avenue                4250 Cook Road
Suite 300                            Suite 401                              Houston, TX 77072
Houston, TX 77094                    Bryan, TX 77802



20141 North Freeway                  529 FRY PLAZA, LLC                     Allied Property & Casualty
20141 Interstate 45, Suite 1         10101 Harwin Drive                     1100 Locust St. Dept 1100
Spring, TX 77388                     Suite 298                              Des Moines, IA 50391
                                     Houston, TX 77036



290 and 6                            5811 Memorial Dr. LP                   Almeda
19817 Northwest Freeway              C/O Tarantino Properties, In           10001 Almeda Genoa Rd
Houston, TX 77065                    7887 San Felipe                        Suite B
                                     Suite 237                              Houston, TX 77075
                                     Houston, TX 77063

2ML Real Estate Interests            8920 Spencer, LLC                      Alpine West Lake, LLC
267461 -45 North                     3725 East League City Pwky             P.O. Box 734279
Spring, TX 77386                     Suite 250                              Dallas, TX 75373-4279
                                     League City, TX 77573



3121 EBD Ocean, LLC                  A-S 128 Grand Parkway-Morton           American Star D390 Quarter 4
POBOX 887                            POBOX 37904                            Long Binh Ward
Stafford, TX 77497                   Charlotte, NC 28237-7904               Bien Hoa City
                                                                            Dong Nai Province Vietnam



3470 Ella Realty                     A-S 93 SH 130-SH 45. LP                Andreson Mill Acquisition
3430 Ella Blvd.                      POBOX 4346                             C/O MFB Real Estate Service
Suite 3432                           Dept 862                               3724 Jefferson
Houston, TX 77018                    Houston, TX 77210                      Suite 200
                                                                            Austin, TX 78731

3532 Spencer                         Ace Cash Express Inc                   Ann Harris Bennett
3532 Spencer Hwy                     1231 Greenway Drive                    PO Box 4622
Pasadena, TX 77504                   Suite 600                              Houston, TX 77210
                                     Irving, TX 75038
                     Case 6:19-bk-02247-CCJ   Doc 1     Filed 04/07/19   Page 14 of 26




Ann Harris Bennett                   Austin Statesman                       Bluecap, LTD
PO Box 4622                          305 S. Congress Ave                    8554 Katy Freeway
Houston, TX 77211                    Austin, TX 78704                       Suite 301
                                                                            Houston, TX 77024



Ann Harris Bennett                   Bakers' Signs                          Buffalo Speedway
PO Box 4622                          11201 FM 1485                          5230 Buffalo Speedway
Houston, TX 77212                    Conroe, TX 77306                       Houston, TX 77005




Antoine                              Bastrop Little Colony LP               Burnett
7925 Katy Freeway Bld.               P.O. Box 660394                        8303 Burnet Rd. Suite 4
Houston, TX 77024                    Dallas, TX 75266-0394                  Austin, TX 78757




AP Triangle Retail                   Baybrook Marketplace                   BVMC LUFKIN, LLC
815 W. 47th ST                       8555 Westheimer Road                   C/O Ball Ventures, LLC
Suite 100                            Suite 100                              901 Pier View Dr.
Austin, TX 78751                     Houston, TX 77063                      Suite 201
                                                                            Idaho Falls, ID 83402

ARCP MY Houston                      Beaumont Enterprise                    BVMC Waco Franklin Village
10001-10075 Almeda Genoa Rd          380 Main Street Beaumont               Attn: Amber Smith
Houston, TX 77075                    Beaumont, TX 77701                     C/O Clarke & Wyndham, Inc
                                                                            3608 E 29 ST. Suite 100
                                                                            Bryan, TX 77802

AREP BAYTOWN I PARTNERS LP           Beluz Properties XI, LTD               C/O AGGIELAND PRINTING
7880 SAN FELIPE                      C/O Andrew B. Curtis, Esq              1902 Texas Ave South College
SUITE 120                            PO Box 53068                           College Station, TX 77840
Houston, TX 77063                    Lubbock, TX 79453-3068



AS 92 Hwy 59 Reading Road LP         Billiard Designs                       Camille G. Jackson
Dept 999241                          2606 South Shepherd                    6831 Cypresswood Dr.
POBOX 4896                           Houston, TX 77098                      Suite 4
Houston, TX 77210                                                           Spring, TX 77379-7700



AT&T                                 BK Grogans Mill, LTD                   Campbell
POBOX 5093                           3700 Buffalo Speedway                  1417B West 11th ST
Carol Stream, IL 60197               Suite 1020                             Houston, TX 77008
                                     Houston, TX 77098



Austin II SIV. LLC                   Blazing Willows Property Inv           Cavenders Investment
7900 Glades Road                     1518 Hennessey Dr                      Properties C, Ltd.
Suite 600                            Allen, TX 75013                        Cavender's 7820 S. Broadway
Boca Raton, FL 33434                                                        Tyler, TX 75703
                    Case 6:19-bk-02247-CCJ   Doc 1     Filed 04/07/19   Page 15 of 26




CAVENDERS INVESTMENT PROPERT        City of Austin                         Comfort Revolution
7820 S. BROADWAY                    PO Box 2267                            P.O Box 1290
Tyler, TX 75703                     Austin, TX 78783                       Eatontown, NJ 07724




Ceder Park                          City of Livingston                     Conroe
1335 East Whitestone Blvd           200 W. Church St                       1403 N. Loop West. Suite B
Cedar Park, TX 78613                Livingston, TX 77351                   Conroe, TX 77304




CH Retail Fun II                    City of Sugar Land                     Conroe 1403 N. Loop 336 West
Houston Ella Plaza, LP              2700 Town Center Blvd. North           1403 N Loop 336 West
1800 Post Oak Blvd.                 Sugar Land, TX 77479                   Suite B
Suite 400                                                                  Conroe, TX 77304
Houston, TX 77056

CH Retial Fund                      City Rosenberg                         CONROE MARKETPLACE S.C, LP
I/Houston Rice Village, LP          POBOX 631                              PO BOX 82565
POBOX 671226                        Rosenberg, TX 77471                    Goleta, CA 93118-2565
Dallas, TX 75267



Champion Forest                     City Temple                            Consolidated Communication
5199 FM 1960 West                   2 N. Main Street                       121 South 17 St
Houston, TX 77069                   Grapevine, TX 76051                    Mattoon, IL 61938




Cinco Southwest MUD #2              CJL Capital Investment, LLC            Copperwood Village, LP
PO Box 684000                       752 N. Main Street                     PO BOX 82565
Houston, TX 77268                   Suite 1648                             Goleta, CA 93118-2565
                                    Mansfield, TX 76063



Cisholm/Bass Round Rock             Clearwood/Edgebrook Crossing           Corpus Christi Caller
1208-Z N. IH-35                     12560 Reed Rd.                         820 N. Lower Boradway St
Round Rock, TX 78681                Suite 100                              Corpus Christi, TX 78401
                                    Sugar Land, TX 77478



City College                        Comcast Spotlight                      Corsicana
POBOX 10230                         12 Greenway Plaza                      P.O. Box 1050
College Station, TX 77842           Suite 1000                             Corsicana, TX 75151
                                    Houston, TX 77046



City Humble                         Comcast Xfinity                        Crazy Spirit, LLC
114 W. Higgins                      POBOX 7500                             875 Stanton Road
Humble, TX 77338                    Southeastern, PA 19398                 Burlingame, CA 94010
                   Case 6:19-bk-02247-CCJ   Doc 1      Filed 04/07/19   Page 16 of 26




Crow Holdings                      Davis Bros, LLC                         EWTMC I, LLC
19355 Katy Freeway                 LyondellBasell Tower                    510 Bering Dr.
Suite 300                          1221 McKinney St                        Suite 530
Houston, TX 77094                  Ste 3100                                Houston, TX 77057
                                   Houston, TX 77010

Crystal Falls                      DDR WILLOWBROOK PLAZA LP                Ferryport Wings, LLC
1825 Crystal Falls Suite 110       P.O. BOX 83400                          8673 W. Pico Blvd
Leander, TX 78641                  Chicago, IL 60691-0400                  Los Angeles, CA 90035




Crystal Falls Pkwy                 DM Delivery                             Firethorne
1825 Crystal Falls Parkway         13710 Park Row                          2750 FM 1463
Suite 100                          Houston, TX 77084                       Suite 180
Leander, TX 78641                                                          Katy, TX 77450



CSW Development                    DTS Logistic                            First Colony
1703 West 5th St                   16918 Swan Valley Dr                    16535 Southwest Fwy
Austin, TX 78703                   Cypress, TX 77433                       Suite 1015
                                                                           Sugar Land, TX 77479



CSW Trimmier, LLC                  El Campo                                Fort Bend ISD
2520 Trimmier Boulevard            3114 W. Loop St                         16431 Lexington Blvd
Austin, TX 73301                   Suite 100                               Sugar Land, TX 77479
                                   El Campo, TX 77437



Cy-Champ PUD                       Eldridge                                Fort Bend LMF Retail, LLC
1415 Louisiana ST FL 5             12020 FM 1960 Rd West                   15010 Lakefair Drive
Houston, TX 77002                  Suite 700                               Richmond, TX 77406
                                   Houston, TX 77065



Cypress Fairbanks ISD Tax As       Emad Tadros                             Forz DGV, LLC
10494 Jones Rd                     8425 Memorial Blvd                      C/O Godron Partners Mgmt
Suite 106                          Port Arthur, TX 77640                   4900 Woodway Drive
Houston, TX 77065                                                          Suite 1125
                                                                           Houston, TX 77056

Cypress Fairbanks ISD Tax As       Entergy Texas                           Frontier
10494 Jones Rd                     POBOX 8101                              POBOX 740407
Suite 106                          Baton Rouge, LA 70891                   Cincinnati, OH 45274
Houston, TX 77065



Cypress Fairbanks ISD Tax As       Entouch Systems                         Fry & West
10494 Jones Rd                     11011 Richmond Ave                      8931 Fry Rd.
Suite 106                          Suite 400                               Cypress, TX 77433
Houston, TX 77065                  Houston, TX 77042
                    Case 6:19-bk-02247-CCJ   Doc 1      Filed 04/07/19   Page 17 of 26




Fry & West Little York              Hayden Center, LLC                      Humble Shopping Center
6037 Fry Rd.                        5850 San Felipe St                      10810 W. Little York Rd
Suite 100                           Suite 490                               Suite 100
Katy, TX 77449                      Houston, TX 77057                       Houston, TX 77041-4051



FSB One West Bank                   HEB GROCERY COMPANY, LP                 Humble South, LLC
C/O Douglas Bales, Esq              DEPT. 888                               POBOX 3007
12425 28th Street. North            P.O. Box 4346                           Westlake Village, CA 91359
Suite 200                           Houston, TX 77210
Saint Petersburg, FL 33716-1826

GITP Properties                     Houston Astros                          Hunstville SPE - MW LLC
2610 S. Highway 6                   501 Crawford St                         13520 Evening Creek Rd North
Houston, TX 77082                   Houston, TX 77002                       Suite 400B
                                                                            San Diego, CA 92128



Grandparkway                        Houston Chronicle                       Hwy 290 & 6
7909 W. Grand Parkway S.            4747 Southwest Freeway                  19817 Northwest Fwy
Suite 270                           Suite 200                               Houston, TX 77065
Richmond, TX 77407                  Houston, TX 77002



Greenhouse                          Houston Eatery                          I-10 & College
19355 Katy Freeway                  20820 Katy Freeway                      3850 College St.
Suite 300                           Katy, TX 77449                          Suite 300
Houston, TX 77094                                                           Beaumont, TX 77701



Greenway Plaza                      Houston Pier, LLC                       I-10 & College
4001 RICHMOND AVE                   8950 Westpark                             955 INTERSTATE 10 BEAUMONT
Houston, TX 77027                   Suite 132                               Beaumont, TX 77701
                                    Houston, TX 77063



Harris County MUD #257              Humble                                  I-10 Wilcrest
6807 Highway 6 N.                   20845 Hwy 59 N                          11317 Katy Freeway
Houston, TX 77084                   Humble, TX 77338                        Houston, TX 77079




Harris County WCID#109              Humble ISD                              Inland American Reital Mgm
11111 Katy Freeway                  20200 Eastway Village Dr.               32057 Collection Center Dr
Suite 725                           Humble, TX 77338                        Chicago, IL 60693
Houston, TX 77079



Hass Holdings a/k/a                 Humble Shopping Center                  Inland American Retail Magm
West Rd Collection Shopping         10810 W. Little York Rd                 32057 Collections Center Dr
10777 N. Freeway                    Suite 100                               Chicago, IL 60693
Houston, TX 77037                   Houston, TX 77041-4051
                    Case 6:19-bk-02247-CCJ   Doc 1      Filed 04/07/19   Page 18 of 26




Innova                              KIRV Fox a/k/a Fox26                    Lake Creek
2306 River ridge Road               4261 Southwest Freeway                  9800 Lake Creek Dr
Arlington, TX 76017                 Houston, TX 77002                       Austin, TX 78717




IRS                                 Klein ISD                               Lake Creek Parkway
P.O.Box 7346                        7200 Spring Cypress Road                9800 N. Lake Creek Pkwy
Philadelphia, PA 19101              Spring, TX 77379                        Suite 100
                                                                            Austin, TX 78717



Island Gate                         KM Realty                               Lamesa Properties
4701 S. Padre Island Dr.            KM Firehorne Partners, LLC              2421 Rice Blvd
Corpus Christi, TX 78411            2750 FM 1463                            Houston, TX 77005
                                    Suite 180
                                    Katy, TX 77494

Katy Freeway                        KNA Partners                            LAMSON NGUYEN
aka Katy Freeway Shooping Center    7925 Katy Freeway                       1011 61 ST
11301-11329 Katy Freeway            Suite P                                 Galveston, TX 77551
Houston, TX 77097-9000              Houston, TX 77024



Katy Freeway Properties, LLC        KPRC-NBC                                Law office of Paul M. Kade
1051 Halsey Street                  8181 Southwest Freeway                  9200 South Dadeland Blvd.
Houston, TX 77015                   Houston, TX 77074                       Suite 410
                                                                            Dadeland Towers North
                                                                            Miami, FL 33156

Katy North                          KRG Kingwood, LLC                       League City
20802 Katy Freeway Suite 102        POBOX 847952                            110 S. Gulf Freeway
Katy, TX 77449                      Dallas, TX 75284                        League City, TX 77573




Kavu-Victoria                       Krupa Properties II, LLC                Liberty Property Limited Prt
3355 Lenox Road NE                  3725 East League City Pkwy              8827 North Sam Houston Pkwy
Suite 945                           Suite 250                               Houston, TX 77064
Atlanta, GA 30326                   League City, TX 77573



Kensinger Properties                KTRK-TV ABC 13                          Local Blackrock
3101 South Shepher Dr.              3310 Bissonnet                          15242 Wallisville Rd
Houston, TX 77018                   Houston, TX 77005                       Suite F
                                                                            Houston, TX 77049



Killeen West                        La Centerra                             Louetta
2501 South Young.Suite 101          23501 Cinco Ranch Blvd                  20141 I-45 North. Suite 100
Killeen, TX 76542                   Katy, TX 77494                          Spring, TX 77388
                     Case 6:19-bk-02247-CCJ   Doc 1      Filed 04/07/19   Page 19 of 26




Luel Partnership                     Memorial At Dairy                       Nguyen & Chen, LLP
6802 Maple Ridge                     Ashford Center, LTD                     11200 Westeimer
Suite 210                            8811 Westheimer Rd                      Suite 120
Bellaire, TX 77401                   Suite 200                               Houston, TX 77042
                                     Houston, TX 77056

Main St                              Mercedes Benz Financial Serv            North Freeway
8502 Main St. Suite B                P.O. Box 5261                           10751 North Fwy
Houston, TX 77025                    Carol Stream, IL 60197                  Houston, TX 77090




Malisa Pearland, LP                  Meyerland Court Shopping                Northline Commons, LLC
POBOX 37904                          8801 Knight Road                        C/O Centre Corp Magm LLP
Dept 0152                            Houston, TX 77054                       4400 A. North Freeway.
Charlotte, NC 28237-7904                                                     Suite 900
                                                                             Houston, TX 77022

Malouf                               Monticello Houston Holding              Office of the United States
1525 West 2960 South                 7909 W. Grand Parkway South             George C. Young Federal Bldg
Logan, UT 84321                      Suite No. 270                           400 West Washington Street
                                     Richmond, TX 77407                      Suite No. 1100
                                                                             Orlando, FL 32801

Manor Commons                        Nacogdoches                             Pacific KBC
11828 Ring Drive                     801 North St                            2501 South W S Young Dr
Manor, TX 78653                      Nacogdoches, TX 75961                   Suite 101
                                                                             Killeen, TX 76541



Mantua                               NET3 (Victoria I), LLC                  Palm Valley
PO Box 733644                        220 Northgreen Street                   2200 East Palm Valley
Dallas, TX 75373                     Chicago, IL 60607                       Round Rock, TX 78665




Market at Crenshaw                   New Waco                                Parkshire Center II Limited
11000 S. Wilcrest                    2324 Marketplace Dr.                    11823 Wilcrest
Suite 130                            Waco, TX 76711                          Houston, TX 77031
Houston, TX 77099



MD Andrew Place, LLC                 New Waco                                Pasadena ISD
POBOX 91973                          2324 Markplace Dr                       PO Box 1318
Austin, TX 78709                     Waco, TX 76711                          Pasadena, TX 77501




Megas Enterprises, Inc               New World                               Pearland Town Center
Attn: Steve Megas                    8303 Burnet Rd                          11200 Broadway St. Suite 630
1507 South Highway 69                Austin, TX 78757                        Pearland, TX 77584
Nederland, TX 77627
                     Case 6:19-bk-02247-CCJ   Doc 1      Filed 04/07/19   Page 20 of 26




Por LP                               Pushpa Enterprises, LLC                 Round Rock Crossing
5132 Richmond Ave                    27710 Rainy Creek Court                 3021 S. Interstate 35
Houston, TX 77056                    Fulshear, TX 77441                      Round Rock, TX 78664




Port Arthur                          Readyrefresh                            Round Rock Crossings Texas
8425 Memorial Blvd                   POBOX 756680                            3021 S IH 35
Port Arthur, TX 77640                Louisville, KY 40285                    Round Rock, TX 78664




Portland                             Reddy Cypresswood, LP                   Round Rock West
1860 US Highway 181 Suite A          730 North Post Oak Rd                   1208 North IH-35
Portland, TX 78374                   Suite 300                               Suite 900
                                     Houston, TX 77024                       Round Rock, TX 78664



PRC Investment, LTD                  Reliant Energy                          Royal Oaks
Attn: Brantly Minor                  POBOX 3765                              11803 Westheimer Road
1914 North Memorial Way              Houston, TX 77253                       Suite 720
Suite 6                                                                      Houston, TX 77070
Houston, TX 77007

Price/Baybrook LTD                   Republic Square                         Rudisill Properties, LLC
POBOX 82565                          900 North Austin Ave                    POBOX 631626
Goleta, CA 93118-2565                Suite 103                               Nacogdoches, TX 75963-1626
                                     Georgetown, TX 78626



Primero Properties                   Republic Square                         Sales Jobs Inc
1403 N. Loop West                    902 N. AUSTIN AVE                       360 Spear Street
Suite B                              Georgetown, TX 78626                    San Francisco, CA 94105
Conroe, TX 77304



Principal Life Insurance             Rice Bvld                               SDI Realty
10810 West Little York Road          2421 RICE BLVD                          1800 W. Loop South
Suite 100 & 140                      Houston, TX 77005                       Suite 1850
Houston, TX 77041                                                            Houston, TX 77027



Priscilla Harris                     Richmond & Sage                         Sealy
20802 Katy Fwy                       5132 Richmond Avenue                    1 Office Parkway
Suite 102                            Houston, TX 77056                       Trinity, NC 27370
Katy, TX 77449



Progressive Country Mutual           Rose Onuoha                             Sharpstown
16055 Space Center Blvd              11828 Ring Dr                           7085 SW Fwy
Houston, TX 77062                    Suite 107                               Houston, TX 77074
                                     Manor, TX 78653
                     Case 6:19-bk-02247-CCJ   Doc 1    Filed 04/07/19   Page 21 of 26




Shrif Islam                          Sparkletts                            Suddenlink
7560 Westheimer Rd                   6750 Discovery Blvd                   2528 IH-10 East
Houston, TX 77063                    Mableton, GA 30126                    Suite 101
                                                                           Beaumont, TX 77702



Sienna Plantation                    SpecialAsst. Us Atty                  Suddenlink
8740 Hwy 6 Missouri                  Associate Area ciunsel                1820 SW Loop 323
Missouri City, TX 77459              Royal Palm Building                   Tyler, TX 75701
                                     1000 S. Pine Island Rd.
                                     Fort Lauderdale, FL 33324

SILVERLAKE VILLAGE, LP               Spectrum                              SWY     Fry Rd
1800 Bering Drive                    11501 Altera Parkway                  West    Little York
Suite 550                            Suite 400                             6037    Fry Rd
Houston, TX 77057                    Austin, TX 78759                      Suite   100
                                                                           Katy,   TX 77449

SIMI Spring, LLC                     Spencer & Burke                       T-Mobile
2330 Holmes Road                     3532 Spencer Hwy                      POBOX 37380
Houston, TX 77051                    Pasadena, TX 77504                    81776




Sindy Sadri                          Spillar Properties, LLC               Tara Energy
20845 Highway 59 N.                  C/O Oldham Goodwin Group              PO Box 301438
Humble, TX 77338                     1703 W. 5th Street                    Dallas, TX 75303
                                     Suite 850
                                     Austin, TX 78703

SouthLoop                            Spring Branch ISD Tax Office          Taryone Bernstine
1211 S. LOOP WEST                    8880 Westview Dr                      2805 Gulf Freeway South
Houston, TX 77054                    Houston, TX 77055                     Suite G
                                                                           League City, TX 77573



Southmore                            Spring Branch ISD Tax Office          Tech Ridge
132 Southmore Ave                    8880 Westview Dr                      12314 North Interstate 35
Pasadena, TX 77502                   Houston, TX 77055                     Frontage Road
                                                                           Austin, TX 78753



Southpark Cinco Ranch                Spring ISD Tax Office                 Telemundo
24948 FM 1093                        420 Lockhaven Dr                      1235 Northloop West
Suite 220                            Houston, TX 77073                     Suite 125
Richmond, TX 77406                                                         Houston, TX 77008



Southpark Cinco Ranch, LLC           Staples                               Telfair
3200 Kirby                           P.O. Box 105748                       13425 University Blvd
Suite 910                            Pasadena, CA 91109                    Sugar Land, TX 77479
Houston, TX 77098
                    Case 6:19-bk-02247-CCJ   Doc 1      Filed 04/07/19   Page 22 of 26




Tempur Pedic                        Time Warner Cable                       US Connect Services
1 Office Parkway                    60 Columbus Circle                      701 W. Church St
Trinity, NC 27370                   New York, NY 10023                      Livingston, TX 77351




Texas Comptroller of Public         Tomball                                 US Energy Saving
c/o Texnet                          14090 Farm to Market 2920               5333 Westheimer Road
P.O Box 13528                       Suite B                                 Suite 450
Austin, TX 78711                    Tomball, TX 77377                       Houston, TX 77056



Texas Villa Maria Retail            Triangle                                Valley Mills
712 East Villa Maria                815 W. 47th St                          1107 N Valley Mills
Suite 100                           Suite 100                               Waco, TX 76710
Bryan, TX 77802                     Bryan, TX 77801



Texas Villa Maria Retail            Trimmier                                Veekay Investments, Ltd.
712 East Villa Maria                2520 Trimmier Rd                        4750 Gulf Freeway
Suite 100                           Suite 102                               Houston, TX 77023
Bryan, TX 77802                     Killeen, TX 76541



Texas Villa Maria Retail            TW Cable National                       Vertical Security
712 East Villa Maria                60 Columbus Circle                      10333 Harvin Dr.
Suite 100                           New York, NY 10023                      Suite 387
Bryan, TX 77802                                                             Houston, TX 77036



The Facts                           United States Attorney                  Victoria County Tax Office
720 S. Main St                      99 N.E. 4th Street                      205 N Bridge St
Clute, TX 77531                     Miami, FL 33132                         Suite 101
                                                                            Victoria, TX 77901



The Galveston County Daily          Univision                               Victoria County Tax Office
8522 Teichman Rd                    5100 Southwest Freeway                  205 N Bridge St
Galveston, TX 77554                 Houston, TX 77056                       Suite 101
                                                                            Victoria, TX 77901



The North River Insurance Co        UPS                                     Victoria County Tax Office
305 Madison Avenue                  55 Glenlake Parkway                     205 N Bridge St
Morristown, NJ 07962                Atlanta, GA 30328                       Suite 101
                                                                            Victoria, TX 77901



The Triangle                        US Attorney General                     Victoria County Tax Office
815 W 47TH St                       950 Pennsylvania Avenue                 205 N Bridge St
Suite 100                           Room 4400                               Suite 101
Austin, TX 78751                    Washington, DC 20530                    Victoria, TX 77901
                     Case 6:19-bk-02247-CCJ   Doc 1      Filed 04/07/19   Page 23 of 26




Victoria Mall, LP                    Waco Phase I Retail                     West Oaks
POBOX 204227                         3324 Marketplace Dr.                    2610 S Hwy 6. Suite 1
Augusta, GA 30910-7000               Suite 220                               Houston, TX 77082
                                     Waco, TX 76711



Victoria Town Center                 Wallisville                             West Road
205 N Bridge St                      15242 Wallisville Rd                    9919 North Freeway
Suite 101                            Suite F                                 Houston, TX 77037
Victoria, TX 77901                   Houston, TX 77049



Victoria Town Center                 Warehouse                               Westdale Fairmont, LP
4109 Houston Hwy. Suite 100A         10810 West Little York Rd               3100 Monticello Ave
Houston, TX 77091                    Houston, TX 77041                       Suite 600
                                                                             Dallas, TX 75205



Victoria Utility                     Waste Connection                        Westheimer
POBOX 1279                           18784 E. Hardy Rd                       2606 S. Sheperd Dr
Victoria, TX 77902                   Houston, TX 77073                       Houston, TX 77098




Victory Packaging                    Weingarten Investments, INC             Westheimer Crossing, LP
302 West Road                        POBOX 301074                            3939 Hartsdale Dr
Houston, TX 77038                    Dallas, TX 75303                        Houston, TX 77063




Villa Maria                          Weingarten Realty Investors             Whitestone
712 E Villa Maria Rd                 POBOX 301074                            3219 East Whitestone Blvd.
Suite 100                            Dallas, TX 75303-1074                   Suite 105
Bryan, TX 77802                                                              Cedar Park, TX 78613



Vista Sugarland Commons, LTD         Weingarten Realty Investors             Williams Trace
1117 Eldrige Parkway                 POBOX 301074                            3219 HWY 6
Houston, TX 77077                    Dallas, TX 75373-0373                   Sugar Land, TX 77478




W Silver                             West Alabama                            Willis
9059 Doniphan Dr.                    3101 South Sheperd                      12717 Interstate 45 North
Anthony, TX 79821                    Houston, TX 77098                       Suite 300
                                                                             Willis, TX 77318



W-NQ Market Square Owner VII         West Oaks                               Windstream
P.O. Box 844335                      2610 S. Hwy 6                           POBOX 9001908
Dallas, TX 75284-4335                Suite 1 and 2                           Louisville, KY 40290
                                     Houston, TX 77082
                    Case 6:19-bk-02247-CCJ   Doc 1   Filed 04/07/19   Page 24 of 26




Woodlands
26746 I-45 North
Spring, TX 77386




Woodlands Crossing Retail
Center of Texas
2221 W. Lidsey St
Suite 201
Norman, OK 73069

Woodlands North
3570 FM 1488. Suite 100
Conroe, TX 77384




Woodway
6531 WOODWAY DRIVE
Houston, TX 77057




Woodway Voss Partners
6531 Woodway Dr
Houston, TX 77057




WRI Mueller, LLC
POBOX 301074
Dallas, TX 75303




Xerox
POBOX 660501
Dallas, TX 75266




Yurdi, LLC
3773 Richmond Ave
Suite 800
Houston, TX 77046
                               Case 6:19-bk-02247-CCJ                      Doc 1      Filed 04/07/19     Page 25 of 26




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Mattress Pal Holding, LLC                                                                    Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Mattress Pal Holding, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 S.O.S. Furniture Co., Inc.
 2507 Investors Row
 Suite 100
 Orlando, FL 32837




    None [Check if applicable]




 April 7, 2019                                                       /s/ Andrew Kamensky
 Date                                                                Andrew Kamensky
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Mattress Pal Holding, LLC
                                                                     Navarro McKown
                                                                     66 West Flagler Street
                                                                     6th Floor
                                                                     Miami, FL 33130
                                                                     (305) 447-8707 Fax:(305) 447-3787
                                                                     andrew@nmbesq.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
Case 6:19-bk-02247-CCJ   Doc 1   Filed 04/07/19   Page 26 of 26
